Title: To James Madison from Andrew Shepherd, 14 December 1788
From: Shepherd, Andrew
To: Madison, James


Dr. Sir
Virginia Orange County. 14th. Decer. 88
Your last favours came to hand by the return of Alexander to this place, and by whom we had the pleasure of hearing of your welfare at the time he left N. Y, but sometime after had the disagreeable Accotts. of your being attacked with the complaint I severly had last year [and?] hope that you have had it much slighter and by this time perfectly got the better of it. I return you thanks for the Notice Alexr. met from you. Agreeable to your freindly request have made a satisfactory payment to your Bror. the Major and what balance there may be due will be ready at his call. As no doubt some of your connections have wrote you lately, with regard to the State of their healths, shall only now observe with respect to that, that there is no material alteration from their late situation. You no doubt have heard of the unhappy State your freind Mr Jas. Gordon has been lately in, and am afraid it will prove of some duration, if ever he gets fully over it tho from the last Accotts. of him, it was thought he was getting better, and that his freinds purposed moving him Home from Fredg. where he has been since he left Chatham.
With respect to occurrences in State afairs, you know I have niether oppty. (& what is more defficient) nor Judgement, to say anything with regard to that, and I make no doubt but you are fully informed of those matters from the best of both Publick & private correspondence. However my D Sir if you will please forgive me the freedom, I would just hint that its the opinion of some, that there are some who appear most fervent open freinds, but may prove the most Secret Enemys when circumstances once comes to the trial. However it is to be hoped that timely discoverys will be made of all suc[h] Lucifers, and their helish designs totaly frustrated, let them be ever so artfull in pretended freindship & designing correspondence.
You no doubt have had many & strong solicitations for your comeing home in time, for your offering your Services for the Country in Generall, & particularly for this State as a Representative in the new Congress, to which it is hoped by all your freinds, and by the better Majority of the State you will have no objection to, the district that this County is in consists as I have been informed of Culpepper, Spotya, Louisa Goochland Amherst Albemale & Fluvanna which with ours make Eight for choosing of a Representative which is to be on the Second day of February. I have not heared for any certainty of any person but Colo. Monroe that entends offerring, if any others the better however it is generaly thought that your Interest on the average will exceed any, but the Sooner your personal appearance could be in those Countys the better. The Ellectors for the President is the first Wednesday of January and since the commencement of this Scrall have been enformed that Genll. Stevens of Culpr. entends to offer, and have not heard of any other for certain, but a Worthy of the name of Cabel is expected. Hopeing to have the pleasure of seeing you in good health & due time I am D Sir at last hurried by a conveyance to Fredg which excuses Your most affet & Sincere frd
Andrew Shepherd
